Exhibit FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Amendment”) is made and entered into as of March 31, 2008, by and between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, formerly known as Firstar Bank, N.A., a national banking association (“Lender”), and has reference to the following facts and circumstances (the “Recitals”): A.Borrower and Lender executed the Amended and Restated Revolving Credit Agreement dated as of August 4, 2005 (as amended, the “Agreement”; all capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings ascribed to them in the Agreement as amended by this Amendment), pursuant to which Borrower executed the Revolving Credit Note dated August 4, 2005, payable to the order of Lender, in the principal amount of up to $40,000,000 (as amended, the “Note”). B.Borrower and Lender desire to amend the Agreement, in the manner hereinafter set forth. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree as follows: 1.Recitals.The Recitals are true and correct, and, together with the defined terms set forth therein, are incorporated herein by this reference. 2.Amendment to Agreement.The Agreement is amended as follows: (a)The definition of “Guaranty” in Section 1.01 of the Agreement is deleted and substituted with the following: “Guaranty” or “Guaranties” shall mean the Guaranty dated as of August 4, 2005, executed by Laclede Energy in favor of Lender, as the same may from time to time be amended, modified, extended, renewed or restated.” (b)The definition of “SM&P” in Section 1.01 of the Agreement and all references to SM&P in the Agreement are deleted. (c)Section 4.07 of the Agreement is deleted and replaced with the following: 4.07 Investment Company Act of 1940; Public Utility Holding Company Act of 2005. Borrower is not an “investment company” as that term is defined in, and is not otherwise subject to regulation under, the Investment Company Act of 1940, as amended. Borrower is a holding company for which compliance with the accounting, record retention and reporting sections of the Public Utility Holding Company Act of 2005 has been waived. (d)Section 5.01(f) of the Agreement is deleted and replaced with the following: “(f)Stock and Assets of Subsidiaries.Unless the prior written consent of Lender is obtained, Borrower will not create, incur or assume or suffer to be incurred or to exist any lien on any of the common stock of LGC, Laclede Energy, or any other Subsidiary, or on the inventory or accounts receivable of LGC.” 3.Release of Guaranty of SM&P.Lender hereby releases the Guaranty dated as of August 4, 2005, executed by SM&P in favor of Lender and acknowledges that as of the effective date of this Agreement, SM&P shall no longer be a Guarantor of Borrower’s Obligations. 4.Costs and Expenses.Borrower hereby agrees to reimburse Lender upon demand for all out-of-pocket costs and expenses (including, without limitation, reasonable attorneys’ fees and expenses) incurred by Lender in the preparation, negotiation and execution of this Amendment and any and all other agreements, documents, instruments and/or certificates relating to the amendment of Borrower’s existing credit facilities with Lender.All of the obligations of Borrower under this paragraphshall survive the payment of Borrower’s Obligations and the termination of the Agreement. 5.References to Agreement.All references in the Agreement to “this Agreement” and any other references of similar import shall henceforth mean the Agreement as amended by this Amendment. 6.Full Force and Effect.Except to the extent specifically amended by this Amendment, all of the terms, provisions, conditions, covenants, representations and warranties contained in the Agreement and the Note shall be and remain in full force and effect and the same are hereby ratified and confirmed. 7.Benefit.This Amendment shall be binding upon and inure to the benefit of Borrower and Lender and their respective successors and assigns, except that Borrower may not assign, transfer or delegate any of its rights or obligations under the Agreement as amended by this Amendment. 8.Representations and Warranties.Borrower hereby represents and warrants to Lender that: (a)the execution, delivery and performance by Borrower of this Amendment are within the corporate powers of Borrower, have been duly authorized by all necessary corporate action and require no action by or in respect of, consent of or filing or recording with, any governmental or regulatory body, instrumentality, authority, agency or official or any other Person; (b)the execution, delivery and performance by Borrower of this Amendment do not conflict with, or result in a breach of the terms, conditions or provisions of, or constitute a default under or result in any violation of, the terms of the Articles of Incorporation or Bylaws of Borrower, any applicable law, rule, regulation, order, writ, judgment or decree of any court or governmental or regulatory body, instrumentality authority, agency or official or any agreement, document or instrument to which Borrower is a party or by which Borrower or any of its property is bound or to which Borrower or any of its property is subject; (c)this Amendment has been duly executed and delivered by Borrower and constitutes the legal, valid and binding obligation of Borrower enforceable against Borrower in accordance with its terms, except as such enforceability may be limited by (i) applicable bankruptcy, insolvency or similar laws affecting the enforcement of creditors’ rights generally and (ii) general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law); (d)all of the representations and warranties made by Borrower in the Agreement and/or in any of the other Transaction Documents are true and correct in all material respects on and as of the date of this Amendment as if made on and as of the date of this Amendment; and (e)as of the date of this Amendment, no Default or Event of Default under or within the meaning of the Agreement has occurred and is continuing. - 2
